MEMORANDUM **
Arizona state prisoner Lopez G. Newhall appeals from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Newhall contends that his trial counsel was ineffective for failing to adequately explain the state’s final plea offer. Assuming that counsel’s performance was deficient, Newhall has nevertheless failed to show prejudice because he has not demonstrated that there was a reasonable probability that he would have accepted the plea offer to avoid a trial. See Turner v. Calderon, 281 F.3d 851, 880 (9th Cir.2002); see also Jones v. Wood, 114 F.3d 1002, 1012-13 (9th Cir.1997). Accordingly, the state court’s decision rejecting Newhall’s claim of ineffective assistance of counsel was not contrary to, and did not involve an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); see also Strickland v. Washington, 466 U.S. 668, 687-88, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.